Determination unanimously modified in accordance with the memorandum herein, and as so modified confirmed, without costs. Memorandum: Police officers entered petitioner’s licensed premises without a search warrant and told his son that they wanted to inspect the back bar. The son telephoned petitioner, who then telephoned his attorney and was advised that the police were not entitled to go behind the bar without a warrant. Petitioner then went to the licensed premises, told the police officers that they could not do so and they left. After a hearing, the State Liquor Authority canceled petitioner’s license for a violation of subdivision 15 of section 106 of the Alcoholic Beverage Control Law on the ground that petitioner refused to permit an inspection of the licensed premises by a peace officer during the hours when the premises were open for business. Petitioner’s *1095refusal to allow the inspection by the police officers constituted a violation of the law, and he should be punished. Although petitioner’s record indicates previous infractions, they were for the most part not major violations. We recognize that no licensee should be permitted to continue to have even minor violations and perhaps any future violation would justify the heavy penalty of cancellation. Under all the circumstances of this particular violation we believe that the cancellation of petitioner’s license was too severe a penalty. The interests of fairness would be better served by a 60-day suspension. (Review of determination canceling restaurant liquor license, transferred by order of Monroe Special Term.) Present — Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ.